Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The amendment filed on May 4, 2021 has been considered and entered.  In this application claims 1-20 are pending in which claims 1, 8, and 15 are in independent forms.
	
Priority
Acknowledgment is made of applicant's claims benefit of continuation of application No. 16/275,868 filed February 14, 2019 and now patent number 10,691,673 and claims priority to Chinese Patent Application No. 201810151589.3, filed on February 14, 2018.

Specification
The amendment to the specification filed on 5/4/2021 has been considered and entered into record.

Double Patenting
	The nonstatutory double patenting rejection has been withdrawn based on terminal disclaimer filed on 5/4/2021 and approved by the Office.

ALLOWANCE
      Claims 1-20 are allowed over the prior art made of record.

REASON FOR ALLOWANCE
The prior art of made of record, Voorhees et al. (U.S. Publication No. 2018/0218176) discloses:
Voorhees et al. teach a method that relates to implementing an automated secure agreement based on an exchange of an asset such as a digital asset (Par. 2),
Voorhees et al. also, teach a method that utilizes smart contract platform/system to secure access to capital in exchange for digital assets (Par. 18),
Voorhees et al. also, teach a method that introduce the concept of blockchain based management of loan transactions and digital assets for representing collateral. New infrastructure, the blockchain network, is also added as a new component to management of loans and collateral (Par. 38),
Voorhees et al. finally, teach a method that the blockchain network, offer terms, accepts terms, post digital assets, accept digital assets, receive and transmit messages regarding the execution of the smart contract, etc. Oracle can also communicate data to the system and/or the blockchain network and receive information from the network (Par. 54),
Wheeler et al. (U.S. Publication 2019/0102850) discloses:
Wheeler et al. teach a method that a "smart contract" is a term of art related to Blockchain technology used to identify a trackable and enforceable agreement between parties. Also known as a crypto contract, a smart contract may be implemented as a computer program that directly 
Wheeler et al. also teach a method that store the smart contract on the block data storage device; broadcast a ledger having details about the smart contract and transaction information to the smart city commodity exchange network using Blockchain protocols (Par. 131),
Wheeler et al. finally teach a method that generates a smart contract including terms and conditions of the accepted offer or counter-offer, responsive to acceptance of the offer or counter offer, wherein the smart contract and transactions pursuant to the negotiating are recorded in public ledgers in the smart city commodity exchange network according to Blockchain protocols (Par. 155).  However after careful consideration the applicant’s application, the application is about an asset management system that including: a blockchain node in a blockchain network; and asset containers located at the blockchain node, where the asset containers are configured to record field information of asset objects registered on a blockchain ledger, the asset containers form at least one asset container group, and an association relationship exists between each asset container in the asset container group and at least one another asset container in the asset container group.  Therefore, Voorhees et al. in view of Wheeler et al. do not teach or suggest the “receiving, from a target user recorded in a distributed database of a blockchain network, a user input comprising a request to perform a contract operation on asset objects comprising digital assets corresponding to physical assets associated with the target user, wherein the asset objects are registered in the distributed database, and wherein each asset object corresponds to a respective asset container recording field information of the asset object; grouping a plurality of asset containers into an asset container group based on address information indicating the asset objects corresponding to the plurality of asset containers in the asset container group, wherein the address information defines correspondences between each asset container in the asset container group and at least one other asset container in the asset container group” as recited in independent claims 1, 8, and 15.  The prior art of made of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claims 1, 8, and 15 as a whole.   Consequently, claims 1, 8, and 15 are allowable over prior art of made of record. The dependent claims 2-7, 9-14, and 16-20 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TANNER, JR. et al. United States Patent Publication No. 2017/0039330,
	Lohe et al. United States Patent Publication No. 2017/0046689,
	James et al. United States Patent No. 10,540,654.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157